                                                                                             DISTRICT OF OREGON
                                                                                                  FILED
                                                                                                   May 24, 2019
                                                                                          Clerk, U.S. Bankruptcy Court



            Below is an order of the court.




                                                                           _______________________________________
                                                                                     PETER C. McKITTRICK
                                                                                     U.S. Bankruptcy Judge




                                      UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF OREGON

In re                                                       )
                                                            )     Case No.       19-60244-pcm13
Juanita Ann Staup
                                                            )
                                                            )
                                                            )     CONFIRMATION HEARING DATE:              06/12/19
                                                            )
                                                            )     ORDER CONFIRMING PLAN
                                                            )     AND RESOLVING MOTIONS
Debtor(s)                                                   )


      The debtor's plan having been provided to creditors and the Court having found that it complies with 11 USC
§ 1325, now, therefore IT IS ORDERED:

                             2 is confirmed, and all relief requested in the plan is granted. All references to the plan
1. Debtor's plan (Docket # ____)
are to the plan as modified by any amendment shown in ¶ 4 below.

2. Pursuant to 11 USC §522(f)(1), the following liens are avoided [listed alphabetically, and only one per line, including
each creditor’s name, service address, and lien type (e.g., judicial lien or non-purchase money security interest)]:
None




1350.17 (12/1/2017)                           Page 1 of 2                [Note: Printed text may not be stricken]

                               Case 19-60244-pcm13              Doc 21    Filed 05/24/19
3. Per the filed Application for Compensation (LBF 1305) and, if applicable, the Fees and Expenses Itemization
                                                                                              3450.00
Through __________ (LBF 1306), compensation to debtor’s counsel of attorney fees of $____________         and
                  0.00
expenses of $____________,                   0.00
                              of which $ ___________ has been paid, leaving $       3450.00      to be paid as
funds become available per plan ¶ 4(c).

4. Debtor has moved to amend the plan by interlineation as follows, which amendments are allowed and become
part of the confirmed plan:
1. In ¶3(a) strike "$414.00" and insert "$414 x 4; $428 thereafter".
2. In ¶4(h) strike "$15,234.00" and insert "$15,908.00".
3. Add ¶17: "Debtor shall file amended schedules I and J and provide available pay advices within 30
days of her non-filing spouse obtaining employment."




5. The terms of this order are subject to any objection filed within 21 days by [listed alphabetically, and only one per
line, including each creditor’s name, service address]:




Additional Provisions, if any:




                                                          ###

                    05/15/19 I provided this Order to the Trustee for submission to the court.
I certify that on ___________



                                                                       /s/ Thomas McAvity
                                                                       ___________________________________
                                                                       Debtor or Debtor’s Attorney


            /s/ Paul J. Garrick, OSB #824759 for
Approved: _______________________________
                        Trustee




1350.17 (12/1/2017)                           Page 2 of 2             [Note: Printed text may not be stricken]

                                 Case 19-60244-pcm13        Doc 21      Filed 05/24/19
